USCA4 Appeal: 22-1888      Doc: 17         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1888


        DORA L. ADKINS,

                            Plaintiff - Appellant,

                     v.

        MERCEDES-BENZ USA, LLC,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:21-cv-00419-RDA-JFA)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Dora L. Adkins, Appellant Pro Se. Diane Pulley Flannery, Andrew Franklin Gann, Jr.,
        MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1888      Doc: 17        Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Dora L. Adkins appeals the district court’s order imposing a prefiling injunction

        against her. We have reviewed the record and find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court. Adkins v. Mercedes-Benz USA, LLC, No.

        1:21-cv-00419-RDA-JFA (E.D. Va. Aug. 17, 2022). We grant Adkins’ motions to amend

        or correct her informal brief and for leave to file an amended informal brief and deny her

        motions to vacate and remand. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2